DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the limitation “wherein the VIAs are randomly distributed within the active photovoltaic area”. It is unclear which of the plurality of active photovoltaic areas set forth in line 2 is being referred to. For the purpose of this Office Action, the above 

Claims 2-10 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim 9 includes the limitation “wherein all of the VIAs are centered within the active photovoltaic areas”. It is unclear how the vias can be randomly distributed within the active photovoltaic areas and also centered within the active photovoltaic areas. For the purpose of this Office Action, claim 9 will be treated as if it reads, “wherein all of the VIAs are located within the active photovoltaic areas”. 

Claim 10 contains the limitation “wherein at least one of the photoactive layers of the absorber is composed of amorphous silicon” which does not have proper antecedent basis. Claim 1 sets forth “one or more thin photoactive layers”. For the purpose of this Office Action, claim 10 will be treated as if it reads “wherein at least one of the one or more photoactive layers of the absorber is composed of amorphous silicon”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cardi et al. (US 2016/0126407).



a plurality of active photovoltaic areas (1) including
a transparent substrate (glass substrate 5) ([64]), 
a front electrode (2) ([93]), 
an absorber including one or more thin photoactive layers (3) ([93]), and 
a rear electrode (4) ([93]); 
a transparency area (6) separating at least two of the active photovoltaic areas (abstract, [93]); and
a collection grid (8) including
a metallic contact layer (layer 8 on top of cell) ([28] and [94]-[95]), and 
a plurality of VIAs (channels 7 filled with conductive material 8) between the front electrode (2) and the metallic contact layer (layer 8 on top of cell) ([94]-[95] and [102]-[103]).  

Cardi discloses that the VIAs are located within the active photovoltaic area (Figures 17 and 18 and [37]) and discloses that the number of vias (channels 7) made in the photovoltaic active zones, as well as the contact surface between the collection gate and the transparent electrode are tailored so as to minimize the series electrical resistance of the mono cell while reducing to the maximum the optical effects, undesirable for the observer, which are due to the presence of this collection gate. The person skilled in the art will know how to adapt the density of the channels and the size of the collection gates as a function of the intrinsic electrical resistance of the 
As the series electrical resistance of the cell and undesirable optical effects are variables that can be modified by adjusting the distribution of the vias, the precise distribution of the vias in the device of Cardi would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed random distribution of the vias in the device of Cardi cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the distribution of the vias in the device of Cardi in order to minimize the series electrical resistance of the cell while also minimizing the undesirable optical effects (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   

Regarding claim 2, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that the critical dimension CDPv of the active photovoltaic areas is less than 200 µm ([24]), but Cardi does not disclose the specifically claimed range of between 1 µm and 100 µm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that the critical dimension CDT of the transparency area is less than 1 mm ([75]). 

Regarding claims 4-6, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that the number of vias (channels 7) made in the photovoltaic active zones, as well as the contact surface between the collection 
gate and the transparent electrode are tailored so as to minimize the series electrical resistance of the mono cell while reducing to the maximum the optical effects, undesirable for the observer, which are due to the presence of this collection gate. The person skilled in the art will know how to adapt the density of the channels and the size of the collection gates as a function of the intrinsic electrical resistance of the transparent electrode and as a function of the electric current that the photovoltaic mono cell must provide in the envisaged application ([37]), but Cardi does not explicitly disclose that the surface area of a first one of the VIAs is between 15 µm2 and 50 µm2, wherein the maximum distance between two VIAs is about 1000 µm and wherein the minimum distance between two VIAs is about 5 µm. 
As the series electrical resistance of the cell and undesirable optical effects are variables that can be modified by adjusting the surface area of the vias and distance between the vias, the precise surface area of the vias and distance between the vias in In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   

Regarding claims 7 and 8, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that the number of vias (channels 7) made in the photovoltaic active zones, as well as the contact surface between the collection 
gate and the transparent electrode are tailored so as to minimize the series electrical resistance of the mono cell while reducing to the maximum the optical effects, undesirable for the observer, which are due to the presence of this collection gate. The person skilled in the art will know how to adapt the density of the channels and the size of the collection gates as a function of the intrinsic electrical resistance of the transparent electrode and as a function of the electric current that the photovoltaic mono cell must provide in the envisaged application ([37]), but Cardi does not explicitly 2 and is greater than 10 VIAs/mm2.
As the series electrical resistance of the cell and undesirable optical effects are variables that can be modified by adjusting said density of the vias, the precise density of the vias in the device of Cardi would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed density of the vias cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the density of the vias in the device of Cardi in order to minimize the series electrical resistance of the cell while also minimizing the undesirable optical effects (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   

Regarding claim 9, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that the all of the VIAs are located within the active photovoltaic areas (Figures 17a-b and 18c-d and [37]). 

Regarding claim 10, modified Cardi discloses all of the claim limitations as set forth above. Cardi additionally discloses that at least one of the one or more photoactive layers of the absorber is composed of amorphous silicon ([23]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726